Case 4:20-cv-00186-AWA-RJK Document 1-1 Filed 12/10/20 Page 1 of 5 PageID# 4




                                                                   EXHIBIT A
Case 4:20-cv-00186-AWA-RJK Document 1-1 Filed 12/10/20 Page 2 of 5 PageID# 5




                                                                   EXHIBIT A
Case 4:20-cv-00186-AWA-RJK Document 1-1 Filed 12/10/20 Page 3 of 5 PageID# 6




                                                                   EXHIBIT A
Case 4:20-cv-00186-AWA-RJK Document 1-1 Filed 12/10/20 Page 4 of 5 PageID# 7




                                                                   EXHIBIT A
Case 4:20-cv-00186-AWA-RJK Document 1-1 Filed 12/10/20 Page 5 of 5 PageID# 8




                                                                   EXHIBIT A
